Citation Nr: 1604622	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  05-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, personality disorder, anxiety, depression, posttraumatic stress disorder (PTSD), and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981 and from August 1984 to April 1985.  He also had Reserve service between his two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Order granting the parties' Joint Motion for Remand (JMR), the Court vacated the December 2010 Board decision as it pertained to the claim for service connection for a psychiatric disorder and remand the claim.  In a September 2014 decision, the Board again denied the Veteran's claim.  The Veteran appealed the September 2014 decision to the Court, and in an August 2015 Order granting the parties' JMR, the Court vacated the September 2014 Board decision and remand the matter back to the Board.  

The Veteran and his friend testified at a Board hearing in March 2007.  A transcript is of record.  In a January 2016 letter, the Veteran was advised that the Judge who conducted his March 2007 hearing was unavailable to participate in the decision.  In a subsequent January 2016 response, the Veteran's representative indicated that the Veteran did not desire to testify at a new hearing.  

With regard to the issue on appeal, the Veteran initially filed a claim for a nervous condition.  Since that time, the claim has been characterized as a psychiatric disorder, variously claimed as schizophrenia and a personality disorder, and as entitlement to service connection for schizophrenia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there is outstanding evidence pertinent to the claim.  
The Veteran has reported and the record corroborates that he has received inpatient VA psychiatric treatment since the early 1980s.  While the record contains numerous discharge summaries from the Waco and Palo Alto VA medical centers dated between 1983 and 2013, the record does not contain the underlying inpatient treatment records for the majority of those discharge summaries.  As the underlying inpatient treatment notes may contain relevant evidence, especially the inpatient records between the Veteran's periods of enlistment, on remand all outstanding inpatient treatment records must be obtained and associated with the record.  Additionally, in connection with his Social Security Administration (SSA) disability claim, the Veteran reported that he had received treatment for his schizophrenia in 1989 from a Dr. Beyer.  To date, private treatment records from Dr. Beyer have not been requested or otherwise obtained.  Accordingly, on remand all outstanding private psychiatric treatment records should be obtained. 

The August 2015 JMR found that the Board erred in relying on a May 2014 psychiatric advisory opinion because the opinion did not adequately address whether the Veteran's schizophrenia manifestations during his second period of service were clearly and unmistakably due to the natural progression of the disease.  Accordingly, on remand an adequate VA opinion must be obtained.  

Additionally, the Board notes that VA treatment records reflected psychiatric diagnoses other than schizophrenia, to include anxiety, depression, PTSD, and bipolar disorder.  To date the VA examinations and opinions have only address the Veteran's schizophrenia.  Accordingly, on remand the Veteran should be afforded a VA examination to address the nature and etiology of all confirmed psychiatric diagnoses present during the pendency of the appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 30, 2014 to present, to include all outpatient treatment records, inpatient treatment records, and vocational rehabilitation records. 

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any private psychiatric treatment, to include Dr. Beyer.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran a VA examination by a psychiatrist to assess the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  All findings and opinions expressed in the report should be accompanied by a detailed rationale, which cites to the record as necessary. 

a.  The examiner should identify all psychiatric disorders present during the pendency of the claim, to include schizophrenia, anxiety, depression, PTSD, and bipolar disorder.

The examiner should reconcile his or her diagnoses with the diagnoses of record and if the Veteran does not meet the diagnostic criteria for any of the above diagnoses the examiner should explain why.

b.  For any psychiatric disorder present during the pendency of the appeal, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disorder began during or is otherwise related to the Veteran's first period of military service.

c.  For any psychosis present during the pendency of the appeal, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disorder manifested to a compensable degree within one year of the Veteran's discharge from his first period of service on November 29, 1981.

d.  For the Veteran's schizophrenia, state whether the evidence clearly and unmistakably establishes that the condition preexisted the Veteran's second period of service. 

In so opining, the examiner should consider the December 13, 1982 VA treatment record noting the Veteran requested an evaluation to ensure that nothing was "psychiatrically wrong" and was diagnosed with dependent personality disorder; the May 1983 VA discharge summary noting paranoid personality; the May 1983 reserve service treatment record noting that he showed signs of emotional illness and had indications of paranoia; the December 1983 VA discharge summary noting chronic paranoid type schizophrenia; the May 1984 report of medical history and report of medical examination; the January 1985 Medical Board Report finding that the Veteran's schizophrenia preexisted service and was aggravated by the routine stress of military life; and the February 1985 Physical Evaluation Board finding that the Veteran's schizophrenia existed prior to service and was not aggravated by service.  

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

e.  If the Veteran's schizophrenia pre-existed service, was it clearly and unmistakably not aggravated by service.  In other words, was any increase in severity clearly and unmistakably due to the natural progression of the disorder?

In so opining, the examiner should address:

i.  Whether the Veteran's in-service psychotic episode was consistent with the natural progression of the disorder.

ii.  What relevance, if any, the Veteran's lack of treatment and medication during his second period of service had on whether his schizophrenia was aggravated during service.  

iii.  The January 21, 2004 psychology technician's statement that per the Veteran's reports, the Veteran did not complete his second period of enlistment due to increased severity of psychotic symptoms and subsequent hospitalizations.

f.  For any psychiatric disorder diagnosed, to include schizophrenia if the examiner finds that the evidence does not clearly and unmistakably establish it preexisted the Veteran's second period of service, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disorder began during the Veteran's second period of service or is otherwise related to his second period of military service.

4.  Finally, readjudicate the claim.  If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

